Citation Nr: 1740756	
Decision Date: 09/19/17    Archive Date: 10/02/17

DOCKET NO.  15-22 692	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Whether the reduction of nonservice-connected (NSC) pension benefits based on the receipt of unreported income identified in an Income Verification Match (IVM) was proper.


REPRESENTATION

Appellant represented by:	William M. Burbank, Attorney


ATTORNEY FOR THE BOARD

Christine C. Kung, Counsel


INTRODUCTION

The Veteran served on active duty from July 1943 to March 1946.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a November 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) and Pension Management Center in St. Paul, Minnesota which reduced NSC pension benefits based on an increase in countable income based on sources identified in an IVM.  

The Board remanded the appeal for additional development, to include a request for income and net worth information from the Veteran and readjudication of the appeal in a supplemental statement of the case.  The Agency of Original Jurisdiction (AOJ) substantially complied with the Board's remand instructions in completing the requested development, and the Board may proceed with a decision at this time.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2015).


FINDING OF FACT

The Veteran has not provided adequate verification of income and net worth during the relevant period on appeal to substantiate the appeal for nonservice-connected pension benefits.


CONCLUSION OF LAW

The reduction of nonservice-connected pension benefits was proper.  38 U.S.C.A. §§ 1502, 1503, 1521 (West 2015); 38 C.F.R. §§ 3.3, 3.23, 3.262, 3.271, 3.272, 3.274, 3.275 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (2016); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2016).  With regard to the appeal for payment of nonservice-connected pension benefits, the provisions of the VCAA have no effect on an appeal where the law, and not the underlying facts or development of the facts, is dispositive of the matter.  Manning v. Principi, 16 Vet. App. 534, 542-543 (2002); see also Smith v. Gober, 14 Vet. App. 227, 230 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002), cert. denied, 537 U.S. 821 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); VAOGCPREC5-2004 (June 23, 2004). 

The Board remanded the appeal in February 2017, for development which included a request that the Veteran provide appropriate documentation to assess his net worth and countable income for the appeal period from September 2010 to present, to include tax returns and statements from financial institutions identified in an IVM. The AOJ issued a March 2017 letter that requested that the Veteran provide such evidence.  To date, no such income and expense information has been received from the Veteran.  In a May 2017 supplemental statement of the case, the AOJ readjudicated the appeal in light of the Veteran's failure to report requested information with regard to income and net worth.  In this case, the appeal is being denied due to the Veteran's failure to provide requested income and net worth information necessary to establish that he meets the basic eligibility requirements for the benefit sought.  Therefore, the Board finds that no further action is necessary under the statutory and regulatory duties to notify and assist, as the underlying law is dispositive of the pension income matter.



Due Process, Reduction of Benefits

The Board finds that general due process concerns have been satisfied in connection with the current appeal.  Prior to reducing or terminating benefits by reason of information received concerning income, VA is required to comply with pertinent VA regulations concerning due process.  Specifically, VA must create a proposal for the reduction or termination that sets forth all material facts and reasons, notify the beneficiary at his or her latest address of record of the contemplated action, and furnish detailed reasons thereof.  The beneficiary must be given 60 days for the presentation of additional evidence to show that compensation payments should be continued at the present level.  An exception to this due process requirement is if the adverse action is based solely on factual and unambiguous information or statements as to income, net worth, or dependency or marital status that the beneficiary provided to VA in writing or orally, with knowledge or notice that such information would be used to calculate benefit amounts.  38 C.F.R. §§ 3.103 (b)(3), 3.105(h) (2016). 

In this case, NSC pension benefits were terminated after the Veteran's failure to provide requested income information after an income verification match identified sources of unreported income.  While the Veteran was asked to verify whether he had received additional sources of income in June 2014 correspondence, and to submit tax documentation or financial statements from the identified financial institutions in August 2014, no response was received prior to the reduction of benefits.  The record indicates that notice of the proposed reduction of benefits was provided to the Veteran in the August 2014 letter.  A November 2014 letter informed the Veteran of the decision to reduce benefits.  Accordingly, the Board finds that due process requirements have been met and the Board may proceed with adjudication of the appeal.

Law and Analysis for Evaluating Countable Income

A veteran who meets wartime service requirements and who is permanently and totally disabled due to disability not the result of willful misconduct is entitled to a rate of pension set by law, reduced by the amount of his countable income.  
38 U.S.C.A. § 1521 (West 2015); 38 C.F.R. § 3.23 (2016).  Additionally, the veteran must meet the net worth requirements found in 38 C.F.R. § 3.274  and not have an annual income in excess of the maximum annual pension rate as specified in 38 C.F.R. § 3.23.  See 38 U.S.C.A. §§ 1502, 1521(j); 38 C.F.R. §§ 3.3 (a), 3.23, 3.274.

Countable income consists of payments of any kind from any source received during a 12-month annualization period (e.g., a year), unless specifically excluded.  38 C.F.R. § 3.271 (2016).  For purposes of determining entitlement, nonrecurring income (i.e., income received on a one-time basis) will be counted for a full 12-month annualization period following receipt of the income.  38 C.F.R. § 3.271 (a)(3) (2016).  "Recurring income" means income that is received or anticipated in equal amounts and at regular intervals (e.g., weekly, monthly, quarterly, etc.), and that will continue throughout an entire 12-month annualization period.  

Total income may be reduced by amounts equal to amounts paid by a claimant for unreimbursed medical expenses that were "in excess of 5 percent of the applicable maximum annual pension rate or rates for the veteran ... as in effect during the 12-month annualization period in which the medical expenses were paid."  See 38 C.F.R. § 3.272 (g)(1)(iii); 38 U.S.C.A. § 1503 (a)(8) (2016).  If a veteran has been rated in need of aid and attendance or housebound benefits by VA or certified by a physician as needing the care provided by the facility, then all reasonable fees paid to the facility may be deducted as medical expenses as long as the facility provides some medical or nursing services for the disabled person.  The services do not have to be furnished by a licensed health professional.  M21-1MR, Part V, Subpart iii, Chapter 1, Section G, Topic 43(m).  

There is no specific dollar limitation on net worth (as opposed to income) that bars an otherwise eligible claimant from receiving pension benefits.  Entitlement to pension will be denied however, when the corpus of a veteran's estate (and that of any spouse) is such that, under all circumstances, including consideration of the annual income of the veteran, his spouse, and any cohabitating children, it is reasonable that some part of the corpus of such estates be consumed for the veteran's maintenance.  38 C.F.R. § 3.274 (a) (2016).  The terms "corpus of estate" and "net worth" mean the market value, less mortgages or other encumbrances, of all real and personal property owned by the claimant except the claimant's dwelling and personal effects.  38 C.F.R. § 3.275 (b) (2016). 

In determining whether some part of a veteran's estate should be consumed for maintenance, consideration will be given to the amount of the claimant's income together with the following: Whether the property can be readily converted into cash at no substantial sacrifice; life expectancy; number of dependents who meet the definition of a member of the family; and potential rate of depletion, including unusual medical expenses for the claimant and the claimant's dependents.  38 C.F.R. § 3.275 (d).  A gift of property to someone other than a relative residing in the grantor's household will not be recognized as reducing the corpus of the grantor's estate unless it is clear that the grantor has relinquished all rights of ownership, including the right of control of the property.  38 C.F.R. § 3.276 (b). 

The record shows that NSC pension benefits were reduced based on the Veteran's receipt of unreported income identified by IVM information.  While the Veteran was asked to verify whether he had received additional sources of income in June 2014 correspondence, and to submit tax documentation or financial statements from the identified financial institutions in August 2014, no response was received prior to the reduction of benefits. 

After a review of all the evidence, lay and medical, the Board finds that, for the entire appeal period, the Veteran has not provided adequate verification of his income to substantiate the appeal for nonservice-connected pension benefits.

The Veteran and his representative contend that disbursements from accounts identified in the IVM were made prior to the relevant appeal period, and did not represent income, but instead, contend that the Veteran liquefied his assets prior to applying for benefits.  He submitted a financial statement from Franklin Templeton showing that a distribution in the amount of $27,489.00 was received in February 2010, the time the Veteran began receiving care at an assisted living facility and prior to the relevant appeal period.  Because the distribution was made prior to the appeal period, it is not counted toward income, but the Board finds that the amount and any additional amounts held in other accounts may be counted toward the Veteran's net worth.  The Board finds that the Veteran's countable income and net worth during the appeal period is not clear from the record.

The Veteran contends that unreimbursed medical expenses in the form of expenses at an assisted living facility should be deducted from countable income.  The Veteran was awarded special monthly pension based on the need for aid and attendance, effective August 31, 2010 and the record shows that he resides at an assisted living facility which provides medical services, including medication management.  Thus, his assisted living expenses are deductible from countable income.  The Board finds, however, that the information of record is still insufficient to calculate the Veteran's countable income.  

The Board remanded the appeal in February 2017 to afford the Veteran an additional opportunity to submit his tax returns and statements from financial institutions previously identified in an IVM to verify his total income and net worth during the relevant appeal period.  Pursuant to the Board's remand, the AOJ specifically requested, in a March 2017 letter, that the Veteran provide documentation such as tax returns and statements from relevant financial institutions, to include Franklin Securities, Invesco Funds, Van Kampen Funds, J.P. Morgan, and Bank of America showing the Veteran's net worth.  Additionally, the AOJ requested that the Veteran submit an enclosed VA Form 21-0516-1 Eligibility Verification reports to identify income from August 2010 to December 2016.  To date, the requested income and net worth information needed to decide the claim has not been received.  See 38 C.F.R. § 3.655; see also Olson v. Principi, 3 Vet. App. 480, 483 (1992) (holding that the duty to assist is not always a one-way street, or a blind alley, and that the veteran must be prepared to cooperate with the VA's efforts and submit evidence supporting his claim.) 

The Board finds that for the entire rating period, the Veteran's income and net worth cannot be verified based on the evidence of record.  Accordingly, the Board finds that the Veteran has not provided necessary income and net worth information to substantiate his appeal for nonservice-connected pension benefits.  Therefore, the Board finds that the reduction of nonservice-connected pension benefits based on unreported income identified in an IVM was proper, and the Veteran's claim must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

The reduction of nonservice-connected pension benefits was proper.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


